Title: To Alexander Hamilton from Campbell Smith, 17 September 1799
From: Smith, Campbell
To: Hamilton, Alexander


          
            Sir
            Camp Havre de Grace Sept. 17th 1799
          
          It was my intention to have forwarded to you by this day’s mail the proceedings of a General Court Martial, whereof Major Hopkins is President, lately convened at this place, in obedience to your order to Lieut. Col. Hall, and to which I had been appointed to act as Judge Advocate, for the trial of sundry Deserters in confinement—but when I had just prepared the proceedings for signature last evening one of the parties who had been sent in  pursuit returned with a prisoner who had deserted from here on the 8th instant—I have therefore thought it best, with the consent of the President, that these proceedings should be delayed untill they comprise the trial of this prisoner for which purpose the Court will be ordered to sit tomorrow— 
          I have the honor to be With sentiments of respect, Sir your most obedt Servt
          
            Campbell Smith
          
          Honble Major General Hamilton—
          
            P.S. I have observed lately in the Baltimore papers a republication of the advertisement of the  15th of April relative to Officers absent from their Corps—I mention this circumstance to you at this time merely to remind you, lest accident or misfortune should prevent future explanation, that from the correspondence between us I conceive I have a claim upon the files of your Office to testify that I am not to be considered as a Defaulter—I am at this moment and have been for these three months past daily engaged in severe drilling duty with the young  soldiers here—which I had volunteered in as  well for occupation as for recovering lost time in that way, and I flatter myself that the present state of the Camp Discipline will evince that they have not   a little been benefited by my endeavours—
            C. S.
          
        